Citation Nr: 0804844	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  02-20 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus (flat feet), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
February 1946.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Philadelphia, 
Pennsylvania.  In December 2007, a hearing on appeal was held 
before the undersigned, who is the Acting Veterans Law Judge 
designated by the Chairman to conduct that hearing.  A 
transcript of the hearing is of record.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2007), this case has been 
advanced on the Board's docket for good cause shown.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that during the pendency of this appeal, the 
Court issued a decision in the case of Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  In 
this case, the Court found that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The veteran has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the veteran's claims.

The veteran has provided testimony before the Board and has 
submitted written statements claiming that his bilateral pes 
planus has been underrated.  In conjunction with his claim, 
the veteran did undergo examinations of his feet in July 
2002, October 2002, and July 2007.  The Board notes that, 
with respect to the latest bilateral pes planus examination, 
the examination report noted that the veteran's disability 
had been classified since 1960, when service connection was 
first granted.  However, the examiner was not clear in his 
description of the actual disability the veteran was 
suffering therefrom and he did not recommend that the 
reported incorrect diagnosis be adjusted.  Additionally, a 
reading of the examination report suggests that the examiner 
may not have understood the rating criteria used to evaluate 
foot disorders.  

It is the opinion of the Board that thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment should be accomplished 
so that the disability evaluation will be a fully informed 
one in regards to the appellant's claim.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA [Veterans Claims Assistance 
Act of 2000 - 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007)], it is the Board's opinion that 
such an examination should be afforded the veteran before the 
Board's decision on the merits of his claim is issued.  See 
also 38 C.F.R. § 4.2 (2007) (". . . if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); 38 C.F.R. § 4.10 (2007) (the examiner 
must give a "full description of the effects of disability 
upon the person's ordinary activity"); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  Because a physician has not 
commented specifically on the veteran's contentions and 
assertions, the claim is remanded for the purpose of 
obtaining additional medical information that would provide 
answers to the veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  Issue an appropriate duty to assist 
letter which is compliant with the 
Court's recent holding in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).

2.  The RO/AMC should schedule the 
veteran for a podiatry examination; said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
The examination may not be conducted by 
the medical provider who examined the 
veteran on July 2, 2007.  All necessary 
tests should be conducted, such as range 
of motion studies and strength tests, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The RO/AMC should request that 
the examiner render diagnoses of all 
current pathology of bilateral pes 
planus, to include plantar fasciitis, and 
provide a complete rational for all 
conclusions reached.  The examiner must 
specifically note that he or she has 
reviewed the entire claims folder, 
including all medical evidence obtained 
via this REMAND.

The report of the foot examination should 
include a description of the effect, if 
any, of the veteran's pain on the 
function and movement of either foot.  
Specifically, the examiner should provide 
complete and detailed answers in the 
examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (2007).  The 
answers should take into account and 
consideration any information gleaned 
from the veteran's claims folder.

In responding to the following questions, 
it is requested that the examiner comment 
on the disability resulting from 
bilateral foot disability.

(1)  What is the extent of limitation on 
the ability to perform the normal working 
movements of either foot with normal 
excursion, strength, speed, coordination, 
and endurance?  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
along with the functional loss, with 
respect to all of these elements.  See 38 
C.F.R. § 4.40 (2007).

(2)  Is any functional loss of either 
foot due to pain, and is any found pain 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion?  See 38 
C.F.R. § 4.40 (2007).

(3)  Is there any evidence of disuse of 
either foot and, if so, what is the 
nature of that evidence, e.g., atrophy, 
the condition of the skin, absence of 
normal callosity or the like?  See 38 
C.F.R. § 4.40 (2007).

(4)  Is there evidence of weakness, 
incoordination, pain on motion, or excess 
fatigability? See 38 C.F.R. § 4.45 
(2007).

(5)  What are the symptoms and 
manifestations produced by the veteran's 
service-connected foot disability?  Does 
the veteran use orthotics?  Is there 
pronation, and if so, is it mild, 
moderate, severe?  Is there tenderness 
and are there callosities?

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007); See also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



